             Case 4:21-cv-00548-YGR Document 10-2 Filed 01/28/21 Page 1 of 2




 1
 2
 3
 4
 5                                      UNITED STATES DISTRICT COURT

 6                                  NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION
 7
 8
     MARIA RUTENBURG, an individual,                      Case No.: 4:21-cv-00548-YGR
 9                         Plaintiff,
                                                          [PROPOSED] ORDER SHORTENING
10   v.                                                   TIME
11   TWITTER, INC., a Delaware Corporation,

12                        Defendant.

13
14
15          MARIA RUTENBURG (“Plaintiff”) filed an Ex Parte Motion to Shorten Time Under Civil L.R.

     6-3 on January 28, 2021 for an Order to expedite the date of the hearing on Plaintiff’s Motion for a
16
     Temporary Restraining Order (“TRO Motion”) (Dkt. 9) against Defendant TWITTER, INC., from March
17
     9, 2021 to February 9, 2021.
18
            Having been heard; and GOOD CAUSE APPEARING TO THE SATISFACTION OF THE
19
     COURT THAT Plaintiff would suffer further irreparable harm if the Court did not shorten time to hear
20
     the motion.
21
            NOW THEREFORE Plaintiff’s motion is hereby GRANTED; and it is
22
            FURTHER ORDERED that Plaintiff’s TRO Motion shall be heard on February 9, 2021 at
23
     2:00 pm; and it is
24
            FURTHER ORDERED that any party opposing the TRO Motion shall file its opposition no later
25
     than February 4, 2021; and it is
26
            FURTHER ORDERED that Plaintiff shall file its reply no later than February 8, 2021.
27
                                                      1
28                                                                                      4:21-cv-00548-YGR
          Case 4:21-cv-00548-YGR Document 10-2 Filed 01/28/21 Page 2 of 2




 1       IT IS SO ORDERED.
 2
 3   DATED:    __________, 2021       /s/
 4                                    Hon. Yvonne Gonzalez Rogers
                                      UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            2
28                                                                     4:21-cv-00548-YGR
